65 U.S. 131 (____)
24 How. 131
THE UNITED STATES, APPELLANTS,
v.
CLAUDE CHANA, WILLIAM MARTIN, THOMAS P TURNER, AND ALBERT ROWE.
Supreme Court of United States.

It was submitted on printed argument by Mr. Black (Attorney General) for the United States, no counsel appearing for the appellees.
Mr. Justice CAMPBELL delivered the opinion of the court.
The appellees presented their claim before the board of commissioners for the settlement of land claims in California for a tract of land, consisting of four leagues, on the south side of Bear creek, in Yuba county, under a grant to Theodore Sicard by Micheltorena, Governor of the Department of California.
The testimony to sustain the claim is similar to that offered in the cases of United States v. Nye, 21 How., 408, and United States v. Rose, 23 How., 262. In these cases it was determined that the testimony was not sufficient to support the *132 claims. This case must follow the same course that was assumed in those.
Judgment of the District Court reversed, and petition dismissed.